92 F.3d 1180
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ruben MARTIN, Plaintiff--Appellant,v.GOODYEAR AUTO SERVICE CENTER, a division of the GoodyearTire and Rubber Company, Defendant--Appellee.
No. 96-1311.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 23, 1996Decided:  July 30, 1996

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Joseph R. McCrorey, Magistrate Judge.  (CA-94-3415-3-17BC)
Ruben Martin, Appellant Pro Se.  Frank Barron Grier, III, GRIER LAW FIRM, Columbia, South Carolina, for Appellee.
D.S.C.
APPEAL DISMISSED.
Before WIDENER, NIEMEYER and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals the magistrate judge's order denying his motion for default judgment.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  FED. R. CIV. P  . 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED